Judgment, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered April 4, 1991, which, inter alia, granted plaintiff wife a divorce by reason of cruel and inhuman treatment pursuant to Domestic Relations Law § 170 (1), and dismissed plaintiff’s cause of action for abandonment and referred for trial the issues of maintenance, distributive award, equitable distribution, counsel fees and other incidental relief, unanimously affirmed, without costs.
In this action for divorce, the trial court, crediting plaintiff’s testimony with regard to the acts of cruelty allegedly performed by the defendant, found that since May, 1987, the defendant failed to provide companionship, affection or love to the plaintiff, refused to communicate with her, and treated *368her with hostility. Despite defendant’s denials, his testimony in fact tended to corroborate that of the plaintiff and the record amply supports the court’s findings.
We have considered defendant’s remaining arguments and find them to be without merit. Concur—Milonas, J. P., Ellerin, Kupferman and Asch, JJ.